Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 COGENCO INTERNATIONAL, INC. Certification pursuant to 18 U.S.C. §1350 Principal Executive Officer To my knowledge: the annual report on Form 10-KSB for the period ended March 31, 2008, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of Cogenco International, Inc. for the periods presented. June 30, 2008 /s/ David Brenman David W. Brenman, Chief Executive Officer and Chief Financial Officer
